Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Rudolf (US 2006/0030290) and Lee (US 2012/0083316).
Regarding claim 1, AAPA describes an electrical device designed to operate in a nominal operating mode in which the electrical device does not access a mobile telephony network (para. 3-6, conventional home gateway with 1 mode accessing xDSL network & not the mobile telephony network), and in an alternative operating mode in which the electrical device accesses the mobile telephony network (para. 3-6, gateway has alternative/backup mode of accessing the mobile telephone network  via communication module), the electrical device having a central processing component designed to manage the operation of the electrical device (para. 6, gateway controlled by a central processor), a reception device for receiving a SIM card (para. 6, gateway comprising a reception device), a presence detector for detecting the presence of the SIM card in the reception device (para. 6, gateway having presence detector for detecting presence of SIM card in the reception device), and a communication module dedicated to communications with the mobile telephony network and linked to the reception device (para. 6, communication module for communication with the mobile telephone network adapted to info of SIM card in its reception device, para. 2)
AAPA fail to further explicitly describe:
the central processing component being designed in particular to activate and deactivate the communication module;
such that the central processing component is designed to determine whether or not the SIM card is positioned in the reception device without activating the communication module.
Rudolf also describes an electrical device designed to operate in a nominal operating mode in which the electrical device does not access a mobile telephony network (fig. 6 #616 & para. 65, in one mode, STA switches to accessing WLAN for communication), and in an alternative operating mode in which the electrical device accesses the mobile telephony network (fig. 6 #606, 608 & 610 & para. 64, in another mode, STA switches to accessing cellular network for communication), the electrical device having a central processing component designed to manage the operation of the electrical device (para. 31, device being a mobile subscriber unit having a CPU), a reception device for receiving a SIM card (para. 67, mobile unit supporting an [inserted] SIM card), a presence detector for detecting the presence of the SIM card in the reception device (para. 7, problem to overcome is that WLAN currently cannot be used for connection in emergency when cellular is unavailable, as compared (contrasting) to when device is without (detecting) a SIM card in cellular call), and a communication module dedicated to communications with the mobile telephony network and linked to the reception device (fig. 6 #606, 608 & 610 & para. 64, STA’s cellular network interface), the electrical device being characterized in that the central processing component comprises a detection input linked to the presence detector (para. 67, mobile/STA supporting an [inserted] SIM card, & can detect when STA has no SIM card, para. 7), 
Rudolf further describes:
the central processing component being designed in particular to activate and deactivate the communication module (para. 64-65, STA comprising CPU switches between cellular & WLAN usage), 
such that the central processing component is designed to determine whether or not the SIM card is positioned in the reception device without activating the communication module (para. 7, invention’s solution of determining & accessing WLAN (instead of cellular by use of the communication module) even when device is without a SIM card).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the central processing component of AAP to activate and deactivate the communication module, such that the central processing component determines if SIM card is positioned in the reception device without activating the communication module as in Rudolph.
The motivation for combining the teachings is that it enables emergency call with existing WLAN technology even when a device is without a SIM card (Rudolph para. 7).
AAPA also fails to further explicitly describe:
wherein the presence detector transmits a detection signal that indicates whether the SIM card is present in the reception device, and the central processing component is directly electrically connected to and received detection signal from presence detector to determine SIM card’s presence.
Lee also describes detection insertion of a SIM card in a portable terminal (title & abstract), further describing:
wherein the presence detector transmits a detection signal that indicates whether the SIM card is present in the reception device, and the central processing component is directly electrically connected to and received detection signal from presence detector to determine SIM card’s presence (fig. 1 & abstract, detecting insertion (presence) of SIM card & generate voltage (signal) directly from SIM card connector 40 to controller 10 (central processing component)), see also fig. 4 & para. 45-46).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the presence detector in AAPA to transmit SIM card’s presence detection signal directly to the central processing component as in Lee.
The motivation for combining the teachings is that this implementation of detecting SIM card yields a smaller fabrication with lighter weight and for less cost (Lee, para. 11).
Regarding claim 6, AAPA describes:
wherein the electrical device being designed to be connected to the Internet via an interface of the WAN/xDSL type when it is in the nominal operating mode, the alternative mode being a backup mode that the electrical device adopts when the connection to the Internet via the interface of the WAN/xDSL type is defective (para. 5, nominal operating mode of accessing xDSL network , and in alternative/backup operating mode of accessing the mobile telephone network).
	Regarding claim 7, AAPA describes:
wherein the electrical device being a home gateway (para. 4-5, conventional home gateway having alternate connections).

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Rudolf and Lee, and further in view of Breuer (US 2019/0149985).
Regarding claim 2, AAPA fails to further explicitly describe:
the central processing component is designed to acquire a detection signal applied to its detection input and, if the detection signal is representative of absence of the SIM card in the reception device, to produce a first alert signal intended for a user of the electrical device.
Breuer also describe usage of SIM in mobile device (title), further describing:
the central processing component is designed to acquire a detection signal applied to its detection input and, if the detection signal is representative of absence of the SIM card in the reception device, to produce a first alert signal intended for a user of the electrical device (abstract & para. 90, UE will generate removal art message identifying a removed SIM card & indicate to user a communication termination, fig. 2 #S7).
It would have been obvious to one with ordinary skill in the art before the effective date of the claim invention to specify that UE’s central processing component detecting signal of AAPA to represent an absence of SIM card + produce an alert signal for the user as in Breuer.
The motivation for combining the teachings is that this enables the cellular network to react in case of removal of the SIM card (para. 10).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Rudolf and Lee, and further in view of De Atley (US 2010/0029247).
Regarding claim 3, AAPA fails to further describe:
wherein the central processing component is designed, when it detects that a SIM card has just been inserted into the reception device, to activate the communication module in order to make an attempt to connect to the mobile telephony network.
De Atley also describes a mobile with use of a SIM card (fig. 1), further describing:
wherein the central processing component is designed, when it detects that a SIM card has just been inserted into the reception device, to activate the communication module in order to make an attempt to connect to the mobile telephony network (abstract & para. 1 or 10, mobile must have SIM card insert to activate & sign on to GSM (mobile telephony) network for service).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the electrical device central processing component in AAPA to detect SIM card & attempt to connect to mobile telephony network as in De Atley.
The motivation for combining the teachings is that this enables a switch to a different service provider when traveling abroad or in different parts of a country (De Atley).
Regarding claim 4, AAPA, Rudolf and De Atley combined describe:
the central processing component is designed, if the connection attempt succeeds, to confirm that the alternative operating mode is available (para. 10, when SIM card is inserted, mobile may then enables a switch to different service provider (alternative operating mode)).
Regarding claim 5, AAPA, Rudolf and De Atley combined describe:
wherein the central processing component is designed, if the connection attempt does not succeed, to produce a second alert signal intended for the user (para. 35, if activation process determine it cannot generate activation ticket as part of setup of a connection service, activation will fail).

	Claim 8 is a method claim comprising a subset of the limitations set forth in apparatus claims 1 and 2.  Hence, it is rejected under the same rationale.
	Claim 9 comprises a subset of the limitations set forth in claims 3-5. Hence, it is rejected under the same rationale.
Claim 10 recites a computer program in performing the method of claim 8.  Since Rudolf describes apparatus as a mobile known to have processor to run the [stored] procedure (instructions) as depicted in fig. 6, it is rejected under the same rationale.
Claim 11 recites a storage means in performing the method of claim 8.  Since Rudolf describes apparatus as a mobile known to have processor to run the [stored] procedure (instructions) as depicted in fig. 6, it is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469